I do not disagree with the conclusions stated in the majority opinion or even the syllabus as general statements of law which might be applicable under some factual situations, but dissent as to their applicability to particular facts of this case; therefore feel it necessary to set forth the testimony which the majority opinion appears to hold admissible in evidence in an appropriation case.
The appropriation in this case was of .845 acre from a tract of 5.82 acres of unimproved land. The jury returned a verdict fixing compensation of $5,000 for land taken and $1,000 for damages to residue; upon which verdict judgment was rendered in the total sum of $6,000.
The court instructed the jury that it could consider coal and clay in place as part of land taken and also in considering the value of the residue before and after the appropriation.
The only witness to testify as to the coal and clay and its value was Mr. McMillan, a witness for the property owner, who testified as to the value of the property taken, as follows: *Page 174 
"Q. Mr. McMillan did you form an opinion of the real estate taken? A. Yes.
"Q. What is your opinion? A. The value of the total take $10,398.00.
"Q. In determining that can you give us the factors you considered? A. Yes.
"Q. Do that. A. 530 feet of frontage on Township Road 287 — $5300.00, 60 feet of front on the north side of Township Road 287 — $312.00, approximately 300 feet of 4" pipe line, high pressure gas line at $720.00, coal — $14,000.00 and clay $2666.00.
"Q. What was the total value of the property taken? A. $10,398.00.
"Q. Do you have an opinion as to the value of the remainder of the property before the taking and severance? A. $1633.00.
"Q. Do you have an opinion as to the fair market value of the residue after the taking? A. Yes.
"Q. What is that? A. $484.00."
Upon cross-examination, Mr. McMillan testified:
"Q. Did you in determining your value as far as damages, place a value on that coal and clay? A. In my appraisal?
"Q. Yes. A. Yes, I placed value on it.
"Q. Did you place a per ton value on it? A. Yes, sir.
"Q. And you valued it separately? A. That is right.
"Q. And these values were included in your appraisal of value which you testified here to be the fair market value of the property? A. Yes, sir.
"Q. These values were separate from the land? A. Yes."
And further:
"Q. Mr. McMillan, this presence of coal and clay you noted on the property, I assume you made a determination that this was profitably mineable? A. Mr. Hisrich, I am not a coal and clay operator. Therefore, I do not profess to be and when I have a proposition of this kind I go to a coal or clay operator or someone who is qualified to give me an idea of what it is and that is what I did. *Page 175 
"Q. In other words you are basing your opinion on someone else? A. Mr. Lee's for coal and Mr. Henry for clay. They are both old time operators in that field.
"Q. But you yourself would not know if it was profitable to mine them? A. No, I am not a coal or clay man and I couldn't say.
"Q. But you did give a value to the coal and clay separate from the land? A. I did.
"The Court: What do you mean? There is no evidence he gave it separate from the land, isn't that correct. It was all ruled out. If he did the court will rule it out.
"Mr. Streb: He should confine the valuation to the total, just considering the factors.
"The Court: My recollection is he started to say how many tons of coal was under the land and how many tons of clay and when he approached that part of it where he probably intended to give the price, the court stopped it. That is the court's recollection, and there is nothing in there where he said how much separately it is worth.
"Mr. Streb: If he did, we would ask it be withdrawn from the consideration of the jury.
"The Court: It will be so ordered. Ladies and gentlemen when you start to consider the case, when you retire to the jury room you may consider the value of the land as a whole, taking into consideration that it may be underlaid with coal and clay, but you are not to consider the value of the coal and clay separate from the land. . . . .
"Mr. Hisrich. At this time I would like to move to strike the testimony of Mr. McMillan on the basis it is in part based on hearsay with regard to coal and clay testimony and move to strike his testimony on the basis of the case of Stover Leslie Flying Service, Inc., 174 O. S. 441.
"The Court: The motion will be overruled."
Upon redirect examination, Mr. McMillan further testified:
"Q. In determining your (sic) before the take value you considered the existence of coal and clay? A. Yes.
"Q. But you did not place a specific value on the coal and clay? A. No, part of the real estate. *Page 176 
"* * *.
"Q. Your mention of coal and clay, how did you determine the existence of coal? A. I determined the tonnage.
"Q. How did you determine it was there in the first place? A. It was visible on the bank, you could see outcroppings of it. In the only book on geology of the state of Ohio written by Ramond Lamborn it states there is in Union Township a field of Cataning over a wide area and not being a clay operator or coal operatorI did not feel qualified to estimate it so I sought the adviceof someone qualified, as stated before." (Emphasis added.)
And further on recross-examination:
"Q. Mr. McMillan, going one step further, assuming that you have a piece of property fronting on a township road and assuming there would be coal in that particular piece of property, there are many things that enter into whether the coal on that particular piece of property can be mined other than the fact of its mere presence there, is that not correct? A. Correct.
"* * *.
"Q. And I believe you testified you did not yourself have particular knowledge about coal but relied on others, is that correct? A. That is right."
Clearly, Mr. McMillan was not qualified to testify as an expert on either coal or clay and by his own admission his testimony relative to coal and clay upon which he was permitted to fix a value of coal at $1,400 and a value of clay at $2,600 was based solely upon hearsay. I cannot concur in an opinion which holds this hearsay evidence to be admissible under the guise of expert testimony, and I would find such error to be prejudicial since it cannot be said that the jury might not have returned a diffierent verdict but for the admission of such incompetent testimony. Whether or not the jury in determining compensation for land taken included $1,400 for coal and $2,600 for clay I cannot determine, but the value of $5,000 fixed for .845 of an acre of unimproved land indicates that they may have.
If the court did not consider the testimony of Mr. McMillan relative to coal and clay to have been admitted, *Page 177 
there should have been no instruction in the court's general charge to the jury relative thereto, since there was no other testimony on the subject. If the testimony was admissible as held by the majority opinion of this court, then the instruction was proper and not subject to objection.
I would overrule the assignment of error in No. 3. I would further find the admission of exhibit C showing lands owned by the plaintiff other than those from which the appropriation was made to be error, but standing alone, I would not find such to be prejudicial.
If there was prejudicial error in the admission of evidence, it is not necessary to rule upon assignment of error No. 5.
For the reasons stated herein, I would reverse the judgment and remand this cause for a new trial and further proceedings according to law. It is important that the property owner receive just compensation but equally important to the public who makes payment that the jury's determination be made upon admissible evidence.